Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 03/01/2021 has been entered. The examiner will address applicant's remarks at the end of this office action.

Allowable Subject Matter
Claims 1 – 18 are allowed.  The following is an examiner’s statement of reasons for allowance.
For claims 1 – 18, the prior art does not teach nor suggest a method or system as claimed.  Prior art discloses various techniques for real estate valuing.  Packes discussed a computer implemented method for predictive modeling of real estate, utilizing historical property data.  Terrazas added a model relevant to certain geographic areas of interest and created final results of ranked values.  
However, Packes and the cited prior art of record does not teach nor suggest the combination of the following elements: 
aggregating sample data regarding a plurality of factors associated with employment and geographic location; scrubbing the sample data; performing iterative analysis on the sample data using machine learning to construct a predictive model, randomly dividing the sample data into a training subset and a test subset; applying the training subset in machine learning to construct the predictive model; applying the test subset to the predictive model to generate test results; determining whether the test results meet a desired accuracy, and; responsive to determining that the test results do not meet the desired accuracy, repeating the iterative analysis; and, converting the predicted values of a real estate demand in the database into percentages of observed values of real estate demand for geographic regions within the selected set over a specified time period to create indices of real estate demand.

For 35 U.S.C. 101, based on the 2019 PEG, the claims are not considered to be directed to an abstract idea; therefore, they are deemed as eligible subject matter. The claims recite a method and a system; therefore, the claims pass Step 1 of the eligibility analysis.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of predicting values of real estate and real estate demand. These concepts describe subject matter relating to the economy and commerce, which are fundamental economic practices or principles.  Therefore, they are considered to be a certain method of organizing human activity grouping of abstract idea.
For Step 2A, Prong Two, of the analysis, the claims recite additional elements that integrate this judicial exception into a practical application. Particularly, Examiner considers the following, additional elements that, in combination, integrate this judicial exception into a practical application: performing iterative analysis on the sample data using machine learning to construct a predictive model, randomly dividing the sample data into a training subset and a test subset; applying the training subset in machine learning to construct the predictive model; applying the test subset to the predictive model to generate test results; determining whether the test results meet a desired accuracy, and; responsive to determining that the test results do not meet the desired accuracy, and, repeating the iterative analysis.  Examiner points to persuasive disclosure with the Specification that supports this conclusion.  For example, there is dynamic predictive modeling of real estate demand according to geographic region and specific time periods, at [0037], and the iterative analysis process is detailed at [0068-0069.]  
In summary, the claims that recite the judicial exception identified at Step Two, Prong One, when taken as a whole, integrate this judicial exception into a practical application of that exception. The claimed limitations are beyond mere instructions to apply with a computer and they impose a meaningful limit on the judicial exception.  Based on the this analysis, Examiner has concluded that the claimed invention is not directed to a judicial exception and qualifies as eligible subject matter under 35 U.S.C. § 101 analysis at Step 2A, Prong Two, as described in the 2019 PEG.

Examiner adds particular notice to claim 13 and the use of “a persistent computer-readable storage media”.  Mention is made of non-statutory elements that do not fall within the statutory categories of eligible subject matter, for example, transitory forms of signal transmission, (“signals per se”).  Applicant defines the above “computer-readable storage media” as “a physical or tangible storage device used to store program code 818 rather than a medium that propagates or transmits program code 818.”  Specification, at [0098.]  (Emphasis added.)  Therefore, claim 13 has been interpreted to mean non-transitory computer readable media based on Applicant’s definition as provided for in the disclosure.  

Response to Arguments
Applicant’s arguments, see pages 8 – 14 of Remarks, filed 03/01/2021, with respect to claims 1 – 18 have been fully considered and are persuasive. The rejections of claims 1 – 18 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


DONALD J. EDMONDS
Examiner
Art Unit 3687


/DENNIS W RUHL/Primary Examiner, Art Unit 3687